COOK, Judge
(dissenting):
In my opinion, the trial error as to the maximum imposable punishment did not induce appellant’s pleas of guilty and, therefore, those pleas were not improvident. See my separate opinion in United States v. Castrillon-Moreno, 7 M.J. 414, 416 (C.M.A.1979). Furthermore, in view of the convening authority’s action and that of the Army Court of Military Review, the error was purged of all prejudice in regard to the sentence. I would, therefore, affirm the decision of the Court of Military Review.